Citation Nr: 1418433	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-43 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for the disorders listed above.  

The Veteran testified before the undersigned Veterans Law Judge in January 2013. The hearing was not conducted in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010))((holding that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked)).

As to his claim of service connection for PTSD, depression and anxiety, the Veteran is therefore advised that his claim was denied because although he had been diagnosed with the disorder, the record did not substantiate that he experienced any qualifying "stressor." The law provides that service connection for PTSD generally requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. 
§ 3.304(f) .

However, VA has amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 CFR § 3.304(f)  to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War  and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

The primary result of the recent amendment of 38 CFR § 3.304(f)  is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault. 

Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

As is detailed below, the Veteran may therefore submit any evidence showing that he experienced combat or other hostile activity, as reflected in but not limited to official records in his possession, in-service letters that he received or sent, photographs, statements from service colleagues, paper mementoes, etc. He may also submit any further medical evidence indicating that either as to PTSD, or any other mental disorder (e.g., depression or anxiety) that the disorder was caused by military service even without substantiating evidence of an in-service stressor.

As to his claimed low back and right shoulder disorder, the RO found that he did not sustain any in-service incidents, and at the time he separated from active service, he then denied having, or ever having had relevant symptoms. As noted below, the Board presently remands the claim because it has located substantiating evidence of knee symptoms in his service treatment records. However, the Veteran is advised that in order to substantiate his claim for either disorder, he may also submit any evidence indicating or further stating the claimed in-service incidents, and as also noted below that if he had such in-service incidents they resulted in a low back and/or right shoulder disorder. Reiterating, such evidence may be in the form of but not limited to official records in his possession, in-service letters that he received or sent, photographs, statements from service colleagues, paper momentoes, etc. He may also submit any further medical evidence indicating that he has and has had a low back and/or right shoulder disorder that was caused or aggravated by military service. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to appellate review.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a mental disorder, a low back disorder, and a right shoulder disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, attempt to obtain all treatment records from K.P., D.C., as described in the January 2013 letter.

Also advise the Veteran that he may submit any further clarifying medical or lay evidence including but not limited to official records in his possession, in-service letters that he received or sent, photographs, statements from service colleagues, paper momentoes, or any other non-medical evidence indicating in-service incidents causing the disorders in question.

3. Contact an appropriate Department of Defense and/or Department of the Army records depository to determine the location(s) of the Veteran's foreign service, as indicated on his DD 214.  

Also, identify the dates of the service which resulted in the Veteran receiving the Multinational Force and Observers Medal.

4. After the RO/AMC obtains this information, prepare a summary of any reported stressors using both the information provided in reply to the above request and the facts found in the earlier stressor statements found in the claims file and forward the summary to the U.S. Army Joint Service Records Research Center (JSRRC). 

The RO/AMC must also ensure compliance with 38 C.F.R. § 3.304(f)(3), pertaining to claims of service connection for PTSD that may have been triggered by non-corroborated events in hostile locations.

The Veteran must be informed of the results of the searches and all responses must be associated with the claims file. 

5. If any of the Veteran's stressors are verified, or the RO/AMC determines that the Veteran's service would qualify him for consideration of 38 C.F.R. § 3.304(f)(3), schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health.  

The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) The May 2002 separation examination in which the Veteran notes having "nightmares and restlessness and recurring dreams of my overseas experience";

(ii) The June 2009 VA diagnoses of PTSD, depression, and anxiety; and

(iii) The July 2009 VA treatment record indicating a "history of a possible traumatic brain injury."

e. The examiner must determine whether any current psychiatric disorder, to include PTSD, depression, and anxiety, is related to any incident of service, to include the Veteran's reported in-service stressors.  

f. The examiner must PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION RENDERED.  If the clinician is unable to render the requested opinion without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

g. In reaching this determination, the clinician must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back and right shoulder disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(iv) The Veteran had a parachute accident in November 1999.  See service treatment records.

(v) The Veteran testified that he was on "jump status" for the duration of his service.  He also testified that he made at least "69 jumps" during service, not including "fun jumps" done for civilians.  See January 2013 hearing transcript.

(vi) The Veteran's VA treatment records are replete with complaints related to the November 1999 parachute accident.  See, e.g., August 2009 record.

(vii) The Veteran was diagnosed with radiculitis and chronic subluxation in his back in January 2013.  See Dr. K. P. January 2013 treatment note.
 
(viii) The Veteran testified that he injured his right shoulder during "buddy assistive training" and that his injury resulted in prescribed "strengthening exercises."  See January 2013 hearing transcript.

e. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Is the Veteran's low back disorder incurred in or is it etiologically related to his period of service, to include, but not limited to, his November 1999 parachute accident? 

(ii) Does the Veteran have a right shoulder disorder?  If so, identify the disorder and state whether it was incurred in or is it etiologically related to his period of service? 

7. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

8. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


